DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Supplemental Amendment, filed 23 February 2021, the status of the claims is as follows:
Claims 13, 23, 33, 42, 64, 66, 71, 81, 102, 107-112, 114, and 120 are currently amended;
Claims 15-22, 24-32, 34-41, 43-63, 65, 67-70, 72-80, 82-101, 103-106, 113, and 115-119 are previously presented; and
Claims 1-12 and 14 are cancelled.

3.	The rejection of claim 14 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Causey et al, U.S. Patent No. 6,248,067 B1 (“Causey”), and the provisional rejections of claim 14 under 35 U.S.C. 101 as claiming the same inventions as that of claim 14 of copending Application Nos. 17/088,262, 17/088,381, 17/088,396, and 17/088,406, are rendered moot in view of the Amendment, filed 01 February 2021, which cancelled the claim.
Response to Arguments
4.	Applicant’s arguments, see Remarks, pp. 6-7, filed 01 February 2021, with respect to the rejection of claim 13 under 35 U.S.C. 102(b) as being anticipated by Causey, have been fully considered, and are persuasive in view of the Amendment, filed 01 February 2021.  The rejection of claim 13 has been withdrawn. 
5.	Applicant’s arguments, see Remarks, p. 7, filed 01 February 2021, with respect to the provisional rejections of claim 13 under 35 U.S.C. 101 as claiming the same 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
7.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 13 and 15-120 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16, and 23 of U.S. Patent No. 10,932,700 B2 to be issued 02 March 2021 (claims 13, 21, 26, and 31 of currently pending U.S. Patent Application No. 16/924,101), claim 1 of U.S. Patent No. 10,827,956 B2, claims 1 and 5 of U.S. Patent No. 10,709,362 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the prior patented claims, where the differences in scope are obvious variants of on another.
Terminal Disclaimer
9.	The terminal disclaimer filed on 23 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the U.S. Patent Nos. 10,932,700 B2, 10,827,956 B2, and 10,709,362 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons For Allowance
10.  	The rejections of claims 13 and 15-120 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16, and 23 of U.S. Patent No. 10,932,700 B2 to be issued 02 March 2021 (claims 13, 21, 26, and 31 of currently pending U.S. Patent Application No. 16/924,101), claim 1 of U.S. Patent No. 10,827,956 B2, claims 1 and 5 of U.S. Patent No. 10,709,362 B2 are withdrawn in view of the terminal disclaimer filed on 23 February 2021.
11.	Claims 13 and 15-120 are allowed.
12.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 13 and 15-22, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 13, including the following, in combination with all other limitations of the base claim:
a processor programmed to calibrate sensor data based at least in part on prior calibration information generated before insertion of the transcutaneous glucose sensor in the body of the host, … 
wherein the prior calibration information comprises at least one of prior baseline information associated with the transcutaneous glucose sensor or prior sensitivity information associated with the transcutaneous glucose sensor, and 
wherein the processor is programmed to calibrate the sensor data without a need for a reference analyte concentration measurement obtained after insertion of the in vivo portion of the transcutaneous glucose sensor.

As to Claims 23-32, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 23, including the following, in combination with all other limitations of the base claim:

wherein the prior calibration information comprises at least one of prior baseline information associated with the transcutaneous glucose sensor or prior sensitivity information associated with the transcutaneous glucose sensor, and 
wherein the processor is programmed to calibrate the sensor data without a need for a reference analyte concentration measurement obtained after insertion of the in vivo portion of the transcutaneous glucose sensor; and …

As to Claims 33-41, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 33, including the following, in combination with all other limitations of the base claim:
a processor programmed to:
initiate a predetermined sensor duration time period associated with sensor life;
calibrate sensor data based at least in part on prior calibration information generated before insertion of the transcutaneous glucose sensor in the host, … wherein the prior calibration information comprises prior sensitivity information associated with the transcutaneous glucose sensor;
calibrate the sensor data without a need for a reference analyte concentration measurement obtained after insertion of the in vivo portion of the transcutaneous glucose sensor; and
cease further display of an estimated glucose concentration value associated with sensor data derived at least in part from the transcutaneous glucose sensor on the receiver upon an end of the predetermined sensor duration time period.

As to Claims 42-50, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 42, including the following, in combination with all other limitations of the base claim:
a processor programmed to:
initiate a predetermined sensor duration time period associated with sensor life in response to the receiver receiving sensor information from the sensor electronics;

calibrate the sensor data without a need for a reference analyte concentration measurement obtained after insertion of the in vivo portion of the transcutaneous glucose sensor; and
cease further display of an estimated glucose concentration value associated with sensor data derived at least in part from the transcutaneous glucose sensor on the receiver upon an end of the predetermined sensor duration time period.

As to Claims 51-59, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 51, including the following, in combination with all other limitations of the base claim:
a processor programmed to calibrate sensor data based at least in part on prior calibration information generated before insertion of the transcutaneous glucose sensor in the body of the host, … 
wherein the prior calibration information comprises prior sensitivity information associated with the transcutaneous glucose sensor, and 
wherein the processor is programmed to calibrate the sensor data without a need for a reference analyte concentration measurement obtained after insertion of the in vivo portion of the transcutaneous glucose sensor.

As to Claims 60-63, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 60, including the following, in combination with all other limitations of the base claim:
… wherein the receiver comprises a processor programmed to calibrate sensor data based at least in part on prior calibration information generated before insertion of the transcutaneous glucose sensor in the host,… 
wherein the prior calibration information comprises prior sensitivity information associated with the transcutaneous glucose sensor, and 
in vivo portion of the transcutaneous glucose sensor.

As to Claims 64-70, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 64, including the following, in combination with all other limitations of the base claim:
a processor programmed to:
trigger a startup mode, wherein the processor is programmed to not cause display of an estimated glucose value for a predetermined time period while in the startup mode; and
calibrate sensor data based at least in part on prior calibration information generated before insertion of the transcutaneous glucose sensor in the body of the host, … 
wherein the prior calibration information comprises sensitivity information associated with the transcutaneous glucose sensor,
wherein the sensor data is calibrated without a need for a reference analyte concentration measurement obtained after insertion of the in vivo portion of the transcutaneous glucose sensor.

As to Claims 71-78, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 71, including the following, in combination with all other limitations of the base claim:
a processor programmed to:
initiate a first mode, during which:
a predetermined sensor duration time period associated with sensor life is initiated; and
the receiver is caused to not display glucose values derived from the transcutaneous glucose sensor for a predetermined time period, wherein the first mode is triggered by the receiver when the receiver receives sensor information from the sensor electronics;
change from the first mode to a second mode, during which:

wherein the prior calibration information comprises prior sensitivity information associated with the transcutaneous glucose sensor, 
wherein the sensor data is calibrated without use of a reference analyte concentration measurement obtained after insertion of the in vivo portion of the transcutaneous glucose sensor; and
change from the second mode to a third mode upon an end of the predetermined sensor duration time period, 
wherein display of an estimated glucose value on the receiver is ceased during the third mode.

As to Claims 79-96, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 79, including the following, in combination with all other limitations of the base claim:
a first component comprising:
wherein the first component is associated with a sensor code, wherein the sensor code is associated with calibration information, and 
]wherein the calibration information enables calibration of sensor data without requiring a reference glucose measurement during sensor use; and
a second component, separate from the first component, wherein the second component comprises:
sensor electronics configured to be operably connected to the transcutaneous glucose sensor through the electrical contacts of the first component when the second component is attached to the first component by the host, wherein the sensor electronics are configured to wirelessly communicate with a receiver, and wherein the second component is associated with the sensor code;
wherein at least one of the first component and the second component comprise packaging, and wherein the packaging is labeled with the sensor code.

As to Claims 97-101, neither Causey nor the prior art of record does not teach the system of base claim 97, including the following, in combination with all other limitations of the base claim:
a processor programmed to calibrate the sensor data based at least in part on prior calibration information, 
wherein the prior calibration information is obtained prior to sensor insertion, 
wherein the prior calibration information comprises prior sensitivity information associated with the transcutaneous electrochemical glucose sensor, 
wherein the prior calibration information is derived at least in part from an in vitro testing determination that a sensitivity associated with the transcutaneous electrochemical glucose sensor is within a predetermined sensitivity range, and 
wherein the processor is programmed to calibrate the sensor data without reliance on a reference glucose concentration measurement obtained after insertion of the transcutaneous electrochemical glucose sensor in the host.

As to Claims 102-106, neither Causey nor the prior art of record does not teach the method of base claim 102, including the following, in combination with all other limitations of the base claim:
assigning a code to the at least one transcutaneous electrochemical glucose sensor, 
wherein the code is associated with at least a prior sensitivity information associated with the at least one transcutaneous electrochemical glucose sensor, 
wherein the code enables calibration of sensor data without reliance on a reference glucose concentration measurement obtained after insertion of the at least one transcutaneous electrochemical glucose sensor in the host.

As to Claims 107-111, neither Causey nor the prior art of record does not teach the at least one transcutaneous electrochemical glucose sensor of base claim 107, including the following, in combination with all other limitations of the base claim:

wherein the code is associated with at least a prior sensitivity information associated with the at least one transcutaneous electrochemical glucose sensor, 
wherein the code enables calibration of sensor data without reliance on a reference glucose concentration measurement obtained after insertion of the at least one transcutaneous electrochemical glucose sensor in the host.

As to Claims 112 and 113, neither Causey nor the prior art of record does not teach the system of base claim 112, including the following, in combination with all other limitations of the base claim:
a processor programmed to calibrate sensor data based at least in part on predetermined calibration information, 
wherein the predetermined calibration information is obtained prior to implantation, 
wherein the predetermined calibration information is derived at least in part from a batch of sensors meeting a predetermined limit of sensor sensitivity variation, 
wherein the predetermined calibration information comprises predetermined sensitivity information associated with the transcutaneous electrochemical glucose sensor, and 
wherein the processor is programmed to calibrate the sensor data without reliance on a reference glucose concentration measurement obtained after insertion of the transcutaneous electrochemical glucose sensor in the host.

As to Claims 114-120, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 114, including the following, in combination with all other limitations of the base claim:
a processor programmed to calibrate sensor data based at least in part on prior calibration information generated before insertion of the transcutaneous glucose sensor in the body of the host, … 
wherein the prior calibration information comprises prior sensitivity information associated with the transcutaneous glucose sensor, and 
in vivo portion of the transcutaneous glucose sensor;
wherein the first component is unconnected to the second component during a first state, 
wherein during a second state the first component is configured to be connected to the second component by the host to form an assembly before the assembly is affixed to the host for sensor insertion.

13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        02/24/2021